 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 VIOLA GARCIA,                                            Case No.: 2:18-cv-00631-APG-NJK

 4          Plaintiff                                        Order Accepting Report and
                                                         Recommendation, Denying Motion for
 5 v.                                                   Remand, and Granting Motion to Affirm

 6 NANCY A. BERRYHILL,                                              [ECF Nos. 19, 22, 24]

 7          Defendant

 8

 9         On December 17, 2018, Magistrate Judge Koppe recommended that I deny plaintiff Viola

10 Garcia’s motion to remand and grant the defendant’s motion to affirm. ECF No. 24. Garcia did

11 not file an objection. Thus, I am not obligated to conduct a de novo review of the report and

12 recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

13 determination of those portions of the report or specified proposed findings to which objection is

14 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

15 district judge must review the magistrate judge’s findings and recommendations de novo if

16 objection is made, but not otherwise” (emphasis in original)).

17         IT IS THEREFORE ORDERED that Magistrate Judge Koppe’s report and

18 recommendation (ECF No. 24) is accepted, plaintiff Viola Garcia’s motion to remand (ECF No.

19 19) is DENIED, and defendant’s motion to affirm (ECF No. 22) is GRANTED. The clerk of

20 court is instructed to enter judgment in favor of the defendant and against the plaintiff.

21         DATED this 3rd day of January, 2019.

22

23
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
